Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-19 and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25, 27, and 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claudia Schultze on 1/26/2022.

The application has been amended as follows:
In claim 16, lines 4-5, replace “about 24.000 to about 32.000” with --24 000 to 32 000--.
In claim 16, line 7, replace “rubber based” with --rubber-based--.
In claim 16, line 8, after “substrates” delete “is”.
In claim 16, line 14, after “the” insert --at least one pigment based on--.
In claim 16, line 15, replace “pigment” with --the at least one pigment based on titanium dioxide--.
In claim 25, line 4, after “aromatic polycarbonate” insert --, wherein the compositions comprise
60 to 80% by weight of at least one aromatic polycarbonate, based on bisphenol A, and having a weight average molar Mw of from 24 000 to 32 000 g/mol, 

10-30% by weight of rubber-based graft polymer or a mixture of rubber-based graft polymer and rubber-free vinyl (co)polymer, wherein the rubber-based graft polymer comprises styrene-acrylonitrile copolymer on rubber-elastic substrates selected from polybutadiene rubbers and styrene-butadiene rubbers,

5 to 15% by weight of at least one polyether block amide,

2 to 10% by weight of at least one pigment based on titanium dioxide, wherein the at least one pigment based on titanium dioxide is in rutile modification having a surface 

0 to 20% by weight of one or more further additives--.
Cancel claim 26.
	In claim 27, line 1 replace “Claim 26” with --Claim 25--.
	In claim 27, line 1, replace “polyester-based polymer” with --at least one polyether block 
amide--.
	Cancel claim 28.
In claim 29, line 1, after “wherein the” insert --at least one--.
In claim 29, line 2, replace “composition” with --compositions--.
Cancel claim 30.

Allowable Subject Matter
Claims 16-19, 21-25, 27, and 29 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Feldermann (US 8,455,581) and Volkers (US 8,883,878) for the following reasons:
Feldermann discloses a polymer composition comprising at least one compound selected from polycarbonate, polyester, and polyestercarbonate (claimed component A); rubber-modified vinyl (co)polymers (claimed component B), at least one compound selected from polyether amides, polyester amides, and polyether ester amides (claimed component C), and optionally further additives (claimed components D and E).  Feldermann discloses that the thermoplastic aromatic polycarbonates “particularly preferably” have molecular weight of 24,000-32,000 g/mol and that the rubber-modified vinyl (co)polymer preferably includes polybutadiene or styrene-butadiene rubbers as the graft substrate (col. 9, lines 31-33).  Feldermann also discloses that pigments such as titanium dioxide can be used as 
Volkers discloses a polycarbonate composition comprising 4-20 wt % titanium dioxide coated with silicone or siloxane which provides for improved mechanical properties and other characteristics with less degradation.  An exemplified titanium dioxide is Kronos 2233 which is a titanium dioxide treated with alumina and siloxane and has oil absorption of 13 (Table 1 in col. 31).  Kronos 2233 inherently is in rutile modification given that it is the same as Applicant’s exemplified titanium dioxide.
However, secondary considerations such as unexpected results are indications of nonobviousness.  Applicant has shown unexpected results that are reasonably commensurate in scope with the claims regarding electrical surface resistance and low temperature ductility.  Specifically, the data of the specification as originally filed has been fully considered and has shows that a mixture of polycarbonate, acrylonitrile butadiene styrene, and polyetheramide block copolymer in a weight ratio of 70/23/7 comprising 2-10 wt % of titanium dioxide in rutile modification having a surface modification based on aluminum and/or polysiloxane and having an oil absorption of 10-25 g/100 g provides for unexpected properties.  The prior art fails to show criticality for the range in combination with the other components of the claimed composition.
	In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn